DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered. 
Election/Restrictions
Claim 22 has been rejoined as now reading on the elected invention. 
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2, “a plurality of the rotating detonation actuators” should be replaced with --a plurality of the at least one rotating detonation actuator[[s]]-- for consistency with claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6, 8, 12, 18, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, 6th paragraph, “an annulus extending about the elongated centerbody between the elongated centerbody, the outer wall and the inner wall, the annulus [70, 68] defining a rotating detonation combustion chamber extending from an inlet end of the rotating detonation actuator to an outlet end [80] of the rotating detonation actuator ” does not read on the elected species.  Note in Fig. 11, the annulus 70, 68 does not extend to the outlet end 80 of the actuator but ends at the mixing section 78.  See also claim 18, 6th paragraph for an analogous issue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claims 1-4, 6, 8, 11, 12, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, last paragraph:  “wherein a first flow of combustion gases is provided from the annulus via the at least one radial exit and modulates a second flow of combustion gases from an engine exhaust section at the outlet end of the annulus” is indefinite as claim 1 makes it appear that “a second flow of combustion gases” is that FROM the engine exhaust section, i.e. from the “main” or “heat” engine vs the actuator.  This contradicts e.g. claim 6, where the axial outlet, which corresponds to “the outlet end of the annulus” in claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1-4, 6, 8, 11-12, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizener et al (2018/0080412) in view of Ruggeri et al (8,887,482) and Ciais et al (5,159,809 and optionally in view of Gutmark et al (2020/0063968) and optionally in view of Jonker (2,635,420).  Mizener et al teach [see particularly Figs. 16, 17, 18, annotations below.  Note Fig. 18 is a variation of the purely concentric arrangement of Fig. 16A, 16B in the positioning of the actuators.  Also paragraph 0150 teaches the different embodiments are “freely combinable”].  It would have been obvious to one of ordinary skill in the art to combine the elliptical annulus with elongated centerbody [paragraph 0142 teaches the equivalence of annular vs elliptical / oblong (with elongated centerbody) and any other curved shape] configuration of Fig. 17 to replace each of the annuli 1860 in the arrangement of e.g. Fig. 18 [circular annulus with circular centerbody], as an ordinary matter of using the workable shapes for the annulus.  The combination of embodiments [Fig. 18 modified with elongated centerbodies] teaches:    A thrust vectoring control system for a heat engine, comprising: an engine casing having an outer wall 1810 [see annotations] extending circumferentially about an engine centerline axis and an inner wall [see annotations, radially inside 1860] extending circumferentially about the engine centerline axis; and a flow control system arranged at least partially about the engine flow path, the flow control system comprising: at least one rotating detonation actuator 1860 arranged within the engine casing, each rotating detonation actuator comprising: an elongated centerbody extending in a circumferential direction with respect to the engine centerline axis; an annulus 1702 / 1860 extending about the elongated centerbody between the elongated centerbody, the outer wall and the inner wall, the annulus defining a rotating detonation combustion chamber 1860 extending from an inlet end 1604H of the rotating detonation actuator to an outlet end 1613N of the rotating detonation actuator [compare with Fig. 16A]; wherein at least one rotating detonation wave travels through the annulus from the inlet end to the outlet end, and modulating a second flow of combustion gases from an engine exhaust section at the outlet end of the annulus 1613-N [Fig. 16A];  wherein the engine casing further includes a plurality of segment walls [see annotations] extending in a radial direction with respect to the engine centerline axis between the inner wall and the outer wall, and wherein a plurality of the rotating detonation actuators 1860 are arranged between respectively circumferentially adjacent ones of the plurality of segment walls;  further comprising at least one fuel injector 1604-H disposed in at least one of the inner wall, the outer wall, and the elongated centerbody;  	  wherein the at least one fuel injector 1604H is disposed axially forward.    (18) A combustion system comprising: an outer wall [see annotations] extending circumferentially about a combustor centerline axis; an inner wall [see annotations] extending circumferentially about the combustor centerline axis; at least one rotating detonation actuator 1860 arranged between the inner wall and the outer wall, each rotating detonation actuator 1860 comprising: an elongated centerbody [when combined with Fig. 17 elongated centerbody paragraph 0142 teaches the equivalence of annular vs elliptical / oblong (with elongated centerbody) and any other curved shape] extending in a circumferential direction with respect to the combustor centerline axis; an annulus extending about the elongated centerbody between the elongated centerbody, the outer wall and the inner wall, the annulus defining a rotating detonation combustion chamber extending from an inlet end 1604 –H of the rotating detonation actuator to an outlet end 1613-N of the rotating detonation actuator [see Fig. 16A]; and at least one radial exit extending from the annulus through at least one of the outer wall and the inner wall, wherein at least one rotating detonation wave travels through the annulus from the inlet end 1604 –H to the outlet end, modulating a second flow of the combustion gases exiting the outlet end of the annulus to provide a vectoring flow control at the outlet end 1613-N [Fig. 16A shows the axial outlet nature;  paragraph 0145 teach the axial outlets provide thrust vectoring].  It is noted that for Figs 16A, 18, the exit end of the nozzles appears to be the exit to the atmosphere.  It is noted that alternatively, Mizener et al teach for these multiple annular RDE configurations that the individual RDE / detonation chambers may exhaust into a common bell nozzle. [from paragraph 0141].  Fig. 2, 11, 12 of Ciais et al also shows individual combustion chambers exiting into a common bell nozzle 5 as a typical configuration used in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art to make the exit of the individual RDE actuators/chambers exit at the outlet end into a common bell nozzle / engine exhaust, e.g. using the configuration of Ciais et al, as Mizener et al teach this is an equivalent configuration to the individual exit nozzles.   	Mizener et al do not teach an engine flow path being arranged radially inward of the inner wall and does not illustrate an elongated centerbody extending in a circumferential direction with respect to the engine centerline axis in the same embodiment– although this was regarded as obvious in view of Mizener’s combined teachings of different embodiments nor wherein the engine flow path provides an axial engine flow of at least one of fuel, air, a fuel-air mixture, and/or combustion gas to mix with the second flow of combustion gases at the outlet end of the annulus.  Ciais et al teach an engine casing having an outer wall [see annotations of Fig. 2, 11, 12] extending circumferentially about an engine centerline axis and an inner wall [see annotations] extending circumferentially about the engine centerline axis, an engine flow path 18, 17 being arranged radially inward of the inner wall [see annotations of Fig. 11 and col. 12, lines 57-64 which teaches the arrangement allows for recovering energy of spent gases from inside 10]; and a flow control system arranged at least partially about the engine flow path;  the flow control system comprising: at least one annular combustor 7 arranged within the engine casing.  Ciais et al teach in the base embodiment of Fig. 2, that the walls 71, 72 of the annular combustor 7 are annular and coaxial [col. 10, lines 6-21].  For the alternate embodiment of Fig. 12, Ciais et al teach col. 5, lines 52-58; col. 13, lines 19-38 the annular combustor has multiple combustors separated by segments:
 “Advantageously, the individual chambers of the segmented annular combustion chamber are controlled individually and selectively so that during certain stages of flight only a fraction of the individual chambers of the segmented annular combustion chamber are in operation [excerpted col. 5, lines 52-58]”
Ciais et al can also be used to equivalence between the round (annulus) shape of individual annular combustors of Fig. 14 with the an elongated annulus [Fig. 12, annotated] extending in a circumferential direction with respect to the engine centerline.  Alternately, Gutmark et al may be used to teach this as well, teaching the an elongated annulus detonation annulus extending in a circumferential direction with respect to the engine centerline axis [see Fig. 17C] and it is noted that such an annulus may have a centerbody.  Note in paragraph 0043, 0111 Gutmark teach the equivalence of using the hollow geometry [Figs. 4B, 4C, 17A, 17B, 17C ] with the annulus geometry of Figs. [Fig. 4A, 4D].  
 “[0043] In order to achieve LPD, the cross section of the combustion chamber 18a, 18b, 18c, 18d of an RDC 50a, 50b, 50c, 50d may be of any suitable shape, such as circular (FIGS. 4A and 4B), oblong, rectangular (FIGS. 4C and 4D), or any other suitable shape. The combustion chamber 18a, 18b, 18c, 18d may be defined between an outer shell 14a, 14d and an inner body 20a, 20d such that the combustion chamber 18a, 18d is annular (FIGS. 4A and 4D), or may be defined by an outer shell 14b, 14c alone such that the combustion chamber 18b, 18c is hollow (FIGS. 4B and 4C).”
It is noted Mizener teach a substantially constant radial gap for the annulus shape, thus making the elongated centerbody follow the shape of the outer wall and inner wall of the rotating detonation chamber, in order to maintain the radial gap.  It would have been obvious to one of ordinary skill in the art to make the individual annular combustion chambers of Mizener extending in a circumferential direction with respect to the engine centerline axis, i.e. extend in an arcuate fashion in a circumferential direction about the centerline, and thus make the centerbodies also extending in a circumferential direction about the centerline, as taught by Ciais et al and optionally by Gutmark, in order to utilize the workable configurations in the art that generally maintaining the radial gap of the centerbodies with the walls.  It would have been obvious to one of ordinary skill in the art to employ an engine flow path being arranged radially inward of the inner wall, as taught by Ciais et al, in order to recover energy from the gases inside the inner wall and/or generate additional thrust.  As for wherein the engine flow path provides an axial engine flow of at least one of fuel, air, a fuel-air mixture, and/or combustion gas to mix with the second flow of combustion gases at the outlet end of the annulus, it is noted that of fuel, air, a fuel-air mixture, and/or combustion gas are encompassed by the teachings of Ciais et al in the axial duct/nozzle 17 as these are typical flows in engines and which would be advantageously exhausted for energy recovery / thrust generation.    	Mizener et al do not teach at least one radial exit extending from the annulus through at least one of the outer wall and the inner wall, wherein at least one rotating detonation wave travels through the annulus from the inlet end to the outlet end, and wherein a first flow of combustion gases is provided from the annulus via the at least one radial exit and modulates a second flow of combustion gases from an engine exhaust section at the outlet end of the annulus  nor and a first flow of combustion gases exiting the at least one radial exit modulates a second flow of the combustion gases exiting the outlet end of the annulus to provide a vectoring flow control at the outlet end nor    the at least one radial exit further comprising multiple radial exits, wherein a first plurality of radial exits of the multiple radial exits is arranged in a first row of radial exits circumferentially spaced around the at least one rotating detonation actuator, wherein a second plurality of radial exits of the multiple radial exits is arranged in a second row of radial exits circumferentially spaced around the at least one rotating detonation actuator, and wherein the second row of radial exits is axially aft of the first row of radial exits; further comprising at least one axial exit disposed at the outlet end, the at least one axial exit fluidly coupling the annulus to an exterior of the at least one rotating detonation actuator;	 wherein the first flow of the combustion gases modulates the second flow of combustion gases of the at least one axial exit to provide thrust vectoring of the engine; 	Ruggeri et al teach [Figs. 2, 3A, 3B] A flow control system comprising: at least one detonation actuator 304 comprising: wherein at least detonation wave travels from the inlet end to the outlet end, at least one radial exit 308 disposed through the outer wall,  and wherein a first flow of combustion gases is provided from the actuator via the at least one radial exit and modulates a second flow of combustion gases from an engine exhaust section at the outlet end 306 of the actuator [note by continuity any flow exiting the radial exits reduces the flow exiting the (axial) outlet end of the actuator in Fig. 3B] and a first flow of combustion gases 308 exiting the at least one radial exit modulates a second flow of the combustion gases exiting the outlet end of the annulus to provide a flow control at the outlet end:
“any number of pulse detonation actuators 302 may be located upstream and/or downstream of turrets, obstructions, doors, optical lenses, flight control surfaces, cavities such as weapon bay and landing gear cavities, wings, engine inlets and outlets, and any other location on an aircraft to control shock waves, flow separation, wing tip and other aircraft vortices, noise, aircraft signatures, thrust, drag, lift, flight control, and engines under any flight velocities and other conditions [col. 10, lines 28-37]”  
at least one axial exit 306 disposed at the outlet end, the at least one axial exit fluidly coupling to an exterior of the at least one detonation actuator 304;	wherein the first [radial] flow of the combustion gases modulates the second flow of combustion gases of the at least one axial exit 304 [inherent by continuity] to modifies at least one flow characteristic at the at least one flow surface (including of engine exhaust);  the at least one radial exit further comprising multiple radial exits 308, wherein a first radial exit of the multiple radial exits and a second radial exits of the multiple radial exits, and wherein the second radial exit is axially aft of the first radial exit;   the at least one fuel injector 310 is disposed axially forward of the at least one radial exit 308.   Ruggeri teach that each of the axial outlet [3A, 3C] or radial outlets [Fig. 3B] of the detonation actuators may be used for changing the flow characteristics of the airflow it impacts and thus their equivalence.  Furthermore, the radial outlets also allow changing flow characteristics of  pulse detonation systems are reduced weight compared with conventional actuation systems [see col. 10, lines 5-22].    	Mizener et al also teach the superiority of rotating detonation compared to even pulse detonation in terms of performance, efficiency [see paragraph 0003, 0034] and already teaches vectoring thrust by controlling the flow from the outlet end of the rotating detonation actuators [paragraph 0145 of Mizener et al],  i.e. wherein modulating a second flow of combustion gases from an engine exhaust section at the outlet end of the annulus 1860 [engine exhaust is at the combined exhaust bell nozzle after modification taught by paragraph 0141];  as well as modulating a second flow of the combustion gases exiting the outlet end of the annulus to provide a vectoring flow control at the outlet end [paragraph 0145 of Mizener et al].  
“[0145] Since each subengine 1860 is located in a position that is not centered/symmetric about the centerline of engine 1850/RDE 1800, each subengine 1860 will produce off-centerline thrust (which may also be referred to as offline thrust). In operation, thrust vectoring may be achieved by generating different thrusts in one or more of the subengines 1860 (if the same thrust were generated in all of the subengines 1860, thrust vectoring would not be achieved). For example, increasing (or decreasing) the thrust in any one subengine 1860, relative to the others, would produce off-centerline thrust. Changing the thrust in a given subengine 1860 may be achieved in different ways, e.g., by changing the equivalence ratio or fuel-to-oxidizer ratio, or by changing the injection pressure, in that subengine 1860. Accordingly, the injection system (valving, timing mechanisms, etc.) of each one of the primary engine 1850 and the secondary engines 1860 may be individually controllable. Thus, RDE 1800 may have a primary injection means for the primary detonation chamber 1850 and respective secondary injection means for each of the secondary detonation chambers 1860, such that the primary and multiple respective secondary injection means are collectively configured to permit the primary detonation chamber and each of the secondary detonation chambers to be independently controlled. For example, the primary injection means may be configured to permit the primary detonation chamber to be controlled independently of the secondary detonation chambers, and each of the secondary injection means may be configured to permit the respective secondary detonation chamber to be controlled independently of the primary detonation chamber and independently of the other secondary detonation chambers. In various embodiments, RDE 1800 may be provided with one or more of various other features (components or functionalities of an apparatus or method of use thereof) that may facilitate the thrust vectoring described here, which is achieved by generating different thrusts in one or more subengines 1860. One example of such a feature would be separate pressurization and/or pumping systems, configured to adjust the chamber pressure inside each subengine 1860, so that the chamber pressure of each subengine 1860 may be individually controlled, independently of the other subengines 1860. Another example of such a feature would be the use of multiple different propellants for different engines/subengines, for example, a large engine could use a low-detonability fuel (e.g., propane), and the smaller engines could use a higher-detonability one (e.g., hydrogen).”
It would have been obvious to one of ordinary skill in the art to employ at least radial exit disposed in the engine outer wall, as taught by Ruggeri, and wherein combustion gas is provided from the rotating detonation annulus of the prior art, via the at least one radial exit, as taught by Ruggeri, and modifies at least one flow characteristic at the at least one flow surface, in order to take advantage of their enhanced performance, efficiency and reduced vibration associated with rotating detonation, noting that Ruggeri also teaches equivalence of modulating the radial exit [Fig. 3B] or the axial exit [3A, 3C] to produce the flow modulation at the relevant flow surface.  It is noted that Mizener et al teach any asymmetry in the thrust produced by any of the rotating detonation engines / actuators performs thrust vector.  By flow continuity, for the same flow rate, /modulating / removing radial flow as taught by Ruggeri to perform additional flow on a flow surface will also modulate / reduce the flow exiting the axial end of the rotating detonation actuator and thus also create a thrust asymmetry and vectoring.  The combination of the prior art teach the thrust asymmetry caused by utilizing a first flow of combustion gases exiting the at least one radial exit [added by Ruggeri] to modulate a second flow of the combustion gases from an engine exhaust section at the outlet end of the annulus / exiting the outlet end of the annulus [by continuity the second flow is modulated / reduced by extracting the first flow] to provide a vectoring flow control at the outlet end,  and wherein the first flow of the combustion gases via the at least one radial exit is modulated to selectively vector thrust of the engine,   and wherein the first flow of the combustion gases modulates the second flow of combustion gases of the at least one axial exit to provide thrust vectoring of the engine.  In combination, the prior art teach all the claim limitations where the axial exit / outlet end / radial exit(s) are used to control the flow characteristics described above by Ruggeri.  
  
    PNG
    media_image1.png
    374
    582
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    595
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    355
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    293
    610
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    360
    563
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    272
    531
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    236
    410
    media_image7.png
    Greyscale

   	Mizener / Ruggeri combination already teach:  a heat engine, comprising: an engine casing having an outer wall extending circumferentially about an engine centerline axis and an inner wall extending circumferentially about the engine centerline axis, an engine flow path being arranged radially inward of the inner wall; and a flow control system arranged at least partially about the engine flow path.  For an alternative treatment of the engine casing with flow control system arranged at least partially about the engine flow path, Jonker teaches [see Figs. 1, 2, 3] an engine having an engine casing 34 extending circumferentially about an engine centerline axis and an inner wall 29 or 27 extending circumferentially about the engine centerline axis, an engine flow path [within 31 or 25] being arranged radially inward of the inner wall; and where a plurality of the detonation actuators / combustors 33 [separated by partitions 36 in Fig. 3, see col. 4, lines 3+] are arranged within the engine casing in circumferential arrangement about the engine centerline; and wherein modulating a second flow of combustion gases from an engine exhaust section at the outlet end / a second flow of the combustion gases exiting the outlet end of the annulus to provide at the outlet end; wherein the engine flow path provides an axial engine flow of at least one of fuel [within 25], air [within 31], a fuel-air mixture [within 25], and/or combustion gas [within 25] to mix with the second flow of combustion gases [from the detonation chambers] at the outlet end.  Jonker also teaches additional thrust can be obtained by using plural circumferentially arranged detonation actuators / combustors in combination with the turbojet engine [see e.g. paragraph bridging cols. 1 & 2].  It would have been obvious to one of ordinary skill in the art to employ the actuators of the Mizener / Ruggeri combination, in a circumferential arrangement as employed by either Jonker, i.e. in an engine casing which also has an axial engine flow path, including air, fuel, mixtures thereof or combustion gas, within the inner wall of the engine casing, in order to utilize the conventional geometries used in the art when combining conventional detonation or pulse combustion systems with a turbojet, which allow for a more efficient combined cycle and/or allows for additional thrust to be created by the combination of engine types.   
 Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.  Applicant amendments do distinguish over the Falempin et al combination.  
Applicant’s arguments bridging pages 2-3 of the response are deficient in that the applicant implies that claims 1 and 18 recite the identical claim limitations.  This is not the case, as the last paragraphs of claims 1 and 18 differ in scope, with claim 1 instead reciting “a first flow of combustion gases is provided from the annulus via the at least one radial exit and modulates a second flow of combustion gases from an engine exhaust section at the outlet end of the annulus” which italicized text that does not appear in claim 18.   
Regardless, regarding the Mizener combination, applicant’s arguments are not persuasive as applicant only argued Fig. 17, whereas the Examiner applied Fig. 18 with modifications from e.g. Fig. 17 to teach the elongated centerbody extending in a circumferential direction with respect to the engine centerline axis.  Alternately, this feature is also obvious in light of the additional teachings of Ciais et al or Gutmark et al in light of Mizener’s desire to utilize a substantial radial gap for the annular chamber.   
Applicant’s arguments regarding Gutmark are not persuasive, only arguing a single Fig. 4D with a rectangular configuration, whereas Fig. 17C is still applicable.   

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 6, 2022